Per Curiam,
This is an appeal from the refusal to open a judgment entered on a note under seal signed by defendant. The evidence shows that defendant worked for use-plaintiff; he proved a defaulter, and the obligation in suit was given to cover the balance due his employer. The note was taken in the name of the legal plaintiff, Francis S. Laws, at the special solicitation and request of defendant, who feared that, if judgment for such a large amount were entered against him by his employer, just as he, defendant, was leaving a position which he had occupied for some years, it might cause suspicion and impair his chances of obtaining other employment. This simple statement of facts disposes of the necessity for discussing the points of law so earnestly urged upon us by ap*10pellant’s counsel, and it is necessary to say only that, after reading the testimony, we are not convinced of error.
The order appealed from is affirmed.